Order filed November 20, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-12-00881-CR
                                 NO. 14-12-00882-CR
                                   ____________

                          ARMANDO DELGADO, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 262nd District Court
                                Harris County, Texas
                      Trial Court Cause Nos. 1334969 & 1334970


                                        ORDER

       The reporter’s record has not been filed in this appeal. The court reporter has
informed the court that appellant has not paid or made arrangements to pay the reporter’s
fee to prepare the reporter’s record. See Tex. R. App. P. 37.3(c)(2)(A). Appellant is
represented by retained counsel, but this court is unaware whether appellant is entitled to
a free record. See Tex. R. App. P. 37.3(c)(2)(B). Accordingly, we enter the following
order. See Tex. R. App. P. 35.3(c).
       We ORDER the judge of the 262nd District Court to immediately conduct a
hearing at which appellant, appellant’s counsel, if any, and counsel for the State shall
participate, either in person or by video teleconference, to determine whether appellant
desires to prosecute his appeal, and, if so, whether appellant is indigent and, thus entitled
to a free record and appointed counsel on appeal. The judge may appoint appellate
counsel for appellant if necessary. The judge shall see that a record of the hearing is
made, shall make findings of fact and conclusions of law, and shall order the trial clerk to
forward a record of the hearing and a supplemental clerk’s record containing the findings
and conclusions.     The transcribed record of the hearing, the court’s findings and
conclusions, and a videotape or compact disc, if any, containing a recording of the video
teleconference shall be filed with the clerk of this court on or before December 20, 2012.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court=s active docket when the trial court’s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion. It is the responsibility of any party seeking reinstatement
to request a hearing date from the trial court and to schedule a hearing in compliance with
this court’s order. If the parties do not request a hearing, the court coordinator of the trial
court shall set a hearing date and notify the parties of such date.

              It is so ORDERED.

                                       PER CURIAM